Citation Nr: 1136682	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-18 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1968.  His service in the Republic of Vietnam and receipt of the Purple Heart Medal are noted in his service records. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2011, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge at the Nashville RO.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

At that recent hearing, the Veteran alleged an inability to retain employment due to his service-connected disabilities.  See, e.g., the July 2011 hearing transcript (T.) at 4.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue of entitlement to a TDIU is now properly before the Board.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.  Specifically, the Veteran was last afforded a VA examination to determine the severity of his service-connected PTSD in January 2011.  At the July 2011 hearing, the Veteran stated that his symptoms had worsened since that last VA examination was conducted.  See T. at 3. 

As the Veteran has alleged that his disability has increased in severity since his last examination, and as the evidence of record does not adequately address the current state of this service-connected disability, the Board finds that an additional VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  

In this regard, the Board also observes that the January 2011 VA examination documented the Veteran's complaints of a lack of motivation, weekly panic attacks, hypervigilance, irritability, outbursts of anger and regular thoughts of suicide.  A VA outpatient treatment record from February 2011, however, notes that the Veteran has experienced a "small improvement in his outlook and prospective, as well as motivation."  He denied having anger outbursts, panic attacks, hypervigilance, suicidal or homicidal ideations and was excited about working in his wood shop.  This treatment report also notes that the Veteran been job hunting.  For these reasons, the Board believes that a remand for another examination is necessary-to determine the current level of the Veteran's psychiatric disability.  

In addition, the record indicates that the Veteran has been receiving ongoing treatment at the VA Medical Center (VAMC) in Nashville, Tennessee.  As the Board is remanding the Veteran's appeal to accord him the opportunity to undergo an additional relevant examination, on remand, his updated VA treatment records should also be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Furthermore, and with regard to the TDIU issue, the Veteran has not received notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) as it pertains to this issue.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). The Board must remand this claim to the agency of original jurisdiction to provide the Veteran with adequate VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5103, 5103A (West 2002); and 38 C.F.R. § 3.159 (2010).  In addition, the Board finds that a remand is required to obtain a needed medical opinion as to the Veteran's employability.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notice letter pertaining to the issue of entitlement to a TDIU.  

2.  After obtaining the appropriate release of information forms where necessary, procure copies of records of PTSD treatment that the Veteran may have recently received.  The Board is particularly interested in records of psychiatric treatment that the Veteran may have received at the VAMC in Nashville, Tennessee since February 2011.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's claims folder.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his service-connected PTSD.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  

All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a Global Assessment of Functioning (GAF) score and to provide an explanation of the score's meaning.  The examiner should also address the impact of the Veteran's service-connected PTSD on his ability to work.  

4.  Additionally, arrange for the Veteran to be provided a VA examination to determine the effect of his service-connected type II diabetes mellitus and his service-connected bilateral hearing loss on his employability.  The claims folder must be made available to, and be reviewed by, the examiner in conjunction with the examination.  Any testing deemed necessary should be performed. 

The examiner is asked to provide an opinion, with supporting rationale, as to the effect of the service-connected type II diabetes mellitus and bilateral hearing loss on the Veteran's employability.  In other words, the examiner should opine as to whether these service-connected disabilities render the Veteran unable to secure gainful employment, regardless of his age.  

5.  Following completion of the above, adjudicate the issue of entitlement to an initial rating in excess of 30 percent for PTSD and entitlement to a TDIU.  If the decisions remain adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


